DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 12/18/2020. Claims 1, 3, 7, and 8 have been amended. No new claims have been added. Claims 2, 9 and 10 have been cancelled. Therefore, claims 1 and 3-8 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 9 recites “the top plate connected between the front plate and the rear plate is configured to move”. Examiner recommends it reads --the top plate is connected between the front plate and the rear plate and is configured to move--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouvet (U.S. Patent 4509509).
In regard to Claim 1, Bouvet discloses a therapy device comprising: a joint supporter (Fig. 1 apparatus 10) comprising a fastening unit (Fig. 1, foot support 36) and a support (Fig. 1, , the support comprising a front plate (element 30), a top plate (element 28), and a rear plate (element 26), wherein, the front plate is configured to move back and forth in a straight line (Fig. 1; Col. 2, lines 1-3 discloses element 30 rolls along the horizontal track 34), the front plate is connected with the fastening unit and the top plate by a first link (Annotated Figure 1), the top plate is connected to the rear plate by a second link (Annotated Figure 1), and the top plate connected between the front plate and the rear plate is configured to move upward and downward (Col. 1, lines 64-66 discloses element 26 is pivotally mounted and oscillates and thus produces the upward/downward movement as indicated in Annotated Figure 1 by the dotted line); a driver driving the joint supporter by being combined to the joint supporter (Fig. 1, piston rod 62 is connected to the linkages as disclosed in Col. 2, lines 55-58); and a controller controlling the driver (Col. 2, lines 16-18 discloses a control circuit), wherein the controller is capable of accelerating or decelerating a driving speed of the joint supporter (Col. 2, lines 16-19 discloses the controller energizes the solenoid. Col. 2, lines 31-41 discloses how the controller controls movement of the joint supporter via limit switches).

    PNG
    media_image1.png
    342
    601
    media_image1.png
    Greyscale

Annotated Figure 1: Bouvet
In regard to Claim 4, Bouvet discloses the therapy device of claim 1, the driver further comprising: a power generator generating power (Col. 2, lines 16-18 discloses current sources 45a, 45b); and a power transmitter combined to the power generator and driving the joint supporter by using the power from the power generator (Fig. 1, piston rod 62 is connected to piston 60 which his powered by current sources 45a, 45b as disclosed in Col. 2, lines 16-18).
In regard to Claim 5, Bouvet discloses the therapy device of claim 1, wherein the controller selectively accelerates or decelerates a driving speed of the joint supporter (Col. 2, lines 31-38 discloses determining when to turn the solenoid on which acts to selectively accelerate the joint supporter along the track).
In regard to Claim 6, Bouvet discloses the therapy device of claim 1, wherein the controller selectively changes a driving direction of the joint supporter (Col. 3, lines 3-20 discloses the solenoid is controlled via limit switches and pressure switches both leftward during leg extension and rightward during flexion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bouvet (U.S. Patent 4509509) in view of Schumann (U.S Patent 5620411).
In regard to Claim 3, Bouvet discloses the therapy device of claim 1, but does not disclose wherein the joint supporter further comprises a shock-absorbing unit.
However, Schumann discloses a therapy device wherein the joint supporter (Fig. 1, fastening unit 26) further comprises a shock-absorbing unit (Col. 8, lines 4-15 discloses a shock-absorbing cushion to prevent slipping movements and provide comfort).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the joint supporter’s fastening footplate disclosed by Bouvet (footplate 36) to include the cushion as taught by Schumann in order to provide comfort to the user and to prevent slipping movements (Schumann; Col. 8, lines 4-15).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvet (U.S. Patent 4509509) in view of Guillen (U.S. PG Pub 20140031728)
In regard to Claim 7, Bouvet discloses the therapy device of claim 1, but does not disclose wherein the fastening unit further comprises a strap for wrapping and fastening.
However, Guillen teaches a therapy device (Fig. 1A, apparatus 10) wherein the fastening unit (Fig. 1A, footplate 26) further comprises a strap for wrapping and fastening (Fig. 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the fastening unit disclosed by Bouvet with the strap taught by Guillen in order to secure the user’s foot to the foot rest (Guillen; Paragraph [0008]).
In regard to Claim 8, Bouvet discloses the therapy device of claim 1, wherein the fastening unit has a plate shape (Fig. 1 depicts fastening unit 36 to be plate shaped to serve as a platform for the foot).
Bouvet does not disclose one surface of the fastening unit has a groove.
However, Guillen teaches a therapy device (Fig. 1A, apparatus 10) wherein the fastening unit has a plate shape (Fig. 1A shows foot plate 26), and one surface of the fastening unit has a groove (Fig. 1A & Fig 4, foot plate 26 with groove 54 which is disclosed in Paragraph [0026] as a heel cup for keeping the user’s heel in place and avoid slippage).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the fastening unit disclosed by Bouvet with the heel cup taught by Guillen in order to prevent the user’s heel from moving during exercise (Guillen; Paragraph [0026]).
Response to Arguments
Applicant’s arguments with respect to claim 1 (“Remarks”, pages 6-8 filed 12/18/2020) have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STANDARD/Examiner, Art Unit 3785                                                                                                                                                                                           
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773